DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Nakamura (US 5,198,159).
With respect to the limitations of claim 1, Nakamura teaches a method of making a three-dimensional structure comprising a plurality of substructures (Fig 13A, composite layer 100, fully cured region 100A, half-cured region 100B, Col 11), the method comprising: directing laser light from a microscope objective (Figs 1, 4A, 4B, light beam 30, convergent lens 33, Col 6) through a photopolymerizable material (light curable resin 20, Col 6) to form a plurality of substructures each having at least one vertical wall directly attached to a vertical wall of an adjacent substructure (Fig 13A, region 100A, directly attached to region 100B); the substructures are individually formed in a sequence such that any second substructure that is formed in a location vertically disposed between the microscope objective and a first substructure has a wall that extends horizontally a shorter distance than a wall of the first substructure if a third substructure will subsequently be formed directly attached to the wall of the first substructure (Fig 13A, bottom layer 100 having region 100B, second layer 100 from bottom having region 100A having a top horizontal wall shorter than bottom horizontal wall of region 100B).  
With respect to the limitation of claims 2, 3, 4, 5, 6, 7, 8, 11, 12, 13 and 14, Nakamura teaches at least one of the plurality of substructures has a height that is 1% to 250% of a focal length of the laser light, 1% to 20%, 1% to 150%, 1% to 10%, or 2% to 10% of the focal length of the laser light (Fig 13A, height of regions 100A, 100B); each of the plurality of substructures has at least two vertical walls (100A, 100B), at least three vertical walls, or at least four vertical walls directly attached to the vertical walls of at least one adjacent substructure; no more than twenty individual substructures are formed before forming a substructure directly attached to a previously formed substructure (100A, 100B); the first substructure comprises at least three major surfaces, at least four major surfaces (100A, 100B), at least five major surfaces, or at least six major surfaces; the first substructure has a cuboid shape (100A, 100B), a cylindrical shape, a hexagonal prismatic shape, or a triangular prismatic shape; the first substructure (100A, 100B) is located at substantially a center of a major surface of the structure; the first substructure (100A, 100B) is located at an edge of a major surface of the structure; at least one vertical wall has a height that is the same as the vertical wall of the directly attached adjacent substructure (100A, 100B); comprising a first layer (Fig 13A, bottom composite layer 100) comprising the first substructure and the third substructure (100A, 100B) and a second layer (second composite layer 100 attached to bottom layer 100) comprising the second substructure (100A, 100B), the second layer is disposed on a major surface of the first layer; further comprising a third layer (Fig 13A, third layer 100 attached to second layer 100) disposed on a major surface of the second layer; comprising forming at least one substructure (100A, 100B) of the second layer prior to completing a final substructure of the first layer (Col 11, Lines 60-63, laminate is thereafter subjected to a reactive environment to complete the curing and the fabrication of a three-dimensional object).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Nakamura (US 5,198,159) as applied to claims 1 and 9, further in view of Ovsianikov (EP3266594).  An English machine translation of Ovsianikov (EP3266594) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 9 and 10, Nakamura discloses the claimed invention but is silent to the photopolymerizable material is a liquid comprising a multiphoton absorber and a polymerizable compound; the laser light is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs. and at least partial polymerization of the polymerizable compound occurs.  However, Ovsianikov discloses the photopolymerizable material is a liquid (0017, liquid) comprising a multiphoton absorber (0039, the material located at the focus point can solidified by means of multiphoton absorption) by and a polymerizable compound (0017, polymerization); the laser light (0016, laser beam) is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs and at least partial polymerization of the polymerizable compound occurs (0017) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of making a three-dimensional structure of Nakamura having a liquid, photopolymerizable material silent to the type of material with the photopolymerizable material is a liquid comprising a multiphoton absorber and a polymerizable compound; the laser light is directed under conditions such that multiphoton absorption by the multiphoton absorber occurs. and at least partial polymerization of the polymerizable compound occurs of Ovsianikov for the purpose of using a known photopolymerizable material that is suitable for additive manufacturing of three-dimensional components, whereby a volume element of the material located at the focal point is solidified, the solidification taking place by means of multiphoton absorption (abstract, 0001), thereby reducing construction times without losing the possibility of a high structure resolution (0012).

Response to Amendments
Claims 7 and 11 have been amended. 
Claims 1-14 are pending.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-9 that Nakamura fails to disclose the limitations of claim 1 directed to “a first substructure has a wall that extends horizontally a shorter distance than a wall of the first substructure if a third substructure will subsequently be formed directly attached to the wall of the first substructure” because the third subsequent substructure or Nakamura is not formed directed attached to the wall of the first substructure, the examiner respectfully disagrees.
As seen in figure 13A of Nakamura, once the first substructure comprising regions 100A and 100B are complete, a second substructure (leftmost first region 100A) is formed.  Next a third substructure (leftmost second region 100B) is formed which is attached to a top wall of first substructure.  The second and third substructure having a horizontal distance that is shorter than the first substructure, therefore Nakamura fully discloses the recited claim limitations under the broadest reasonable interpretation of the claims (BRI). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/18/2022